Citation Nr: 0429470	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1939 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for the cause of the veteran's 
death, and denied eligibility for Chapter 35 educational 
benefits.  The appellant, the veteran's widow, responded by 
filing a July 2002 Notice of Disagreement, and she was sent a 
November 2002 Statement of the Case by the RO.  In April 
2003, she filed a VA Form 9, perfecting her appeal of these 
issues.  

This claim was originally presented to the Board in February 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran died on April [redacted], 2002; the immediate cause 
of death was large-cell carcinoma of the lungs.  

3.  At the time of his death, the veteran had not been 
awarded service connection for any disability.  

4.  No respiratory disabilities, to include large-cell 
carcinoma, were incurred in or aggravated by active military 
service or manifest to a degree of 10 percent within a year 
thereafter.  

5.  The veteran did not die of a service-connected 
disability, or have total disability, permanent in nature, 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  



CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2002 and May 2003 RO letters to the 
appellant notifying her of the VCAA, she has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that she must supply and the evidence that VA 
would attempt to obtain.  Because no VA medical treatment has 
been reported by the appellant, no such records were 
obtained.  Private medical records have been obtained from 
J.W.J., M.D.  The Board also observes that the appellant has 
made reference to several other private doctors who treated 
the veteran between his 1959 service separation and his 
death, but to date she has supplied VA neither with these 
doctors full names and addresses nor authorization to obtain 
the veteran's private medical records.  The several letters 
sent by VA to the appellant regarding the evidence necessary 
to substantiate the claim have all requested the names and 
addresses of any treating health care providers, with no 
positive results.  "[T]he duty to assist is not always a 
one-way street. If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The VA, having requested the appellant provide the 
full names and addresses of the veteran's private doctors, 
has fulfilled its statutory obligations regarding this 
evidence, and because any such records are private, can do 
nothing more at the present time.  

The appellant has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, a VA medical opinion statement was 
obtained as part of the development of this claim; for these 
reasons, her appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the claimant may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
May 2002 detailing the evidence that was necessary to 
substantiate her claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and she in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve her interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in June 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the appellant of the laws and regulations governing the 
claims on appeal and the evidence that she must supply and 
the evidence that VA would attempt to obtain, as has already 
been discussed above.  Finally, the appellant's claim was 
reconsidered on several occasions, most recently in August 
2004, in light of the additional development performed 
subsequent to May 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Cause of death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

At the time of his death, the veteran had not been awarded 
service connection for any disability.  Therefore, the 
question before the Board is whether the disorder that caused 
the veteran's death originated during military service.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as malignant 
tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a respiratory disorder, 
including any form of cancer.  On his August 1959 service 
separation examination, his lungs and chest were without 
abnormality.  His service personnel records confirm several 
tours of duty aboard naval vessels, during which he was 
exposed to asbestos, according to the claimant.  

The veteran died on April [redacted], 2002, at the age of 80, 
according to his death certificate.  The immediate cause of 
death was large-cell carcinoma of the lungs, with coronary 
artery disease listed as a significant condition contributing 
to death but not resulting in the underlying cause.  

As an initial matter, the evidence does not suggest, and the 
appellant does not contend, that the veteran's fatal large-
cell carcinoma had its onset during military service or 
within a year thereafter.  The private medical evidence of 
record indicates the veteran's cancer was not diagnosed until 
2001, more than 40 years after his service separation.  
Additionally, no medical expert has suggested this disability 
had its onset prior to 2001.  Therefore, the preponderance of 
the evidence is against a finding that the veteran's cause of 
death, his large-cell carcinoma, began during military 
service or within a year thereafter.  However, VA must also 
consider the appellant's contentions that asbestos exposure 
during military service resulted in the veteran's large-cell 
carcinoma, which in turn resulted in his death.  

The appellant contends that the veteran was exposed to 
asbestos during his years in service, and such exposure 
resulted in his fatal large-cell carcinoma.  In support of 
her claim she submitted an Internet article discussing the 
presence of asbestos throughout Navy ships, resulting in 
asbestos exposure among the entire crew, not just engine room 
personnel.  She also submitted the veteran's private terminal 
treatment records.  These include a July 2002 letter from the 
veteran's treating physician, Dr. J.W.J., Jr., M.D., P.A., 
which includes his overview of the veteran's medical records.  
Significantly, Dr. J.W.J., Jr., noted:

This was a very aggressive carcinoma with rapid 
local extension.  As the patient had not smoked 
for many years, the question arises whether this 
was related to the effects of the exposure to 
toxic substances, specifically, asbestos followed 
by years of smoking and then a smoke-free 
interval.  [CT scanning showed] scarring present 
in the left basilar aspect of [the veteran's] 
lung.  He had bullous emphysema and some ground 
glass aeration seen in the lingula.  These CT 
scans are available for review by your medical 
personnel.  I would appreciate [if] you would 
accept this information in considering an appeal 
for the decision concerning [the veteran].  

Dr. J. concluded by requesting VA determine if the appellant 
was due compensation because of the veteran's "exposure to 
toxic substances during his military service which greatly 
increased his primary lung cancer later in life."  

In response to this evidence, VA sent the claims file to a VA 
physician for review and a medical opinion statement.  The VA 
examiner noted first that the record was not clear regarding 
both the veteran's asbestos exposure, and his subsequent 
nicotine use.  However, in reviewing the medical literature, 
the physician noted that generally, asbestos exposure results 
in a "six-fold relative risk of developing lung cancer," 
whereas smoking results in an "eleven-fold increased risk of 
lung cancer."  Together, both smoking and asbestos exposure 
resulted in a fifty-nine fold increase in the risk of 
developing lung cancer, on average.  Of course, the level of 
risk for each individual depends on the level of exposure to 
each risk factor, which was not known in the present case.  
However, the doctor did note that the veteran served as a 
medical corpsman aboard ship, and therefore was not in a 
"high-risk" area for asbestos exposure, "reducing his 
overall asbestos risk exposure considerably."  This fact, 
combined with the veteran's history of tobacco use of unknown 
duration, led the physician to find "it is as likely as not 
that the nicotine abuse was the primary cause of [the 
veteran's] cancer."  Additionally, the examiner found it 
"unlikely" that asbestos exposure was the primary cause of 
the veteran's lung cancer.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In comparing Dr. J.'s opinion statement to that of the VA 
physician, the Board notes that Dr. J. had no way of knowing 
to what degree the veteran was exposed to asbestos during 
military service.  Therefore, the doctor's statement that 
such exposure "greatly increased his primary lung cancer 
later in life" cannot be given much probative weight by the 
Board, as it is based solely on a purely speculative version 
of the veteran's risk history.  Additionally, while Dr. J. 
acknowledged the veteran's history of smoking, he did not 
offer any discussion on why asbestos exposure, rather than 
tobacco use, would be the primary cause of the veteran's 
cancer, despite the presence of both risk factors in the 
veteran's medical history.  

In contrast, the VA examiner conceded that the record was 
unclear regarding both the veteran's tobacco use and his 
asbestos exposure; the degree to which the veteran was 
exposed to each risk factor was impossible to determine 
conclusively based on the facts of record.  Nevertheless, 
based on the medical literature, the VA examiner was able to 
determine that smoking was a more significant risk factor, 
and he noted that the veteran had not worked in a "high-
risk" environment for asbestos exposure when he was aboard 
ship.  Therefore, the examiner was able to conclude that the 
primary cause of the veteran's large-cell carcinoma of the 
lungs was as likely as not to have been tobacco use and was 
unlikely to be asbestos exposure.  Based on this examiner's 
more thorough discussion of the comparative risk factors 
present in the veteran's medical history, his opinion is 
found to be more probative by the Board.  

The appellant has herself suggested the veteran's large-cell 
carcinoma was due to his asbestos exposure during military 
service; however, as a layperson, her personal statements 
regarding medical etiology, causation, and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death, as no evidence that has been presented 
indicating the onset of any respiratory cancer during 
military service, or within a year thereafter.  Additionally, 
the preponderance of the medical evidence of record indicates 
the veteran's large-cell carcinoma was not primarily due to 
asbestos exposure.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in April 2002, he was not 
receiving VA disability compensation benefits, and had not 
been awarded service connection for any disability.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability or 
disabilities at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim must 
therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



